Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 20



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 PALM BEACH DIVISION
                 Case Number:__________________-CIV-_____________________

  AISHIA PETERSEN,
         Plaintiff,
  v.

  EILEEN FISHER, INC,
         Defendant.
  ________________________________/

                       COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

         COMES NOW, Plaintiff Aishia Petersen (“Plaintiff “or “Petersen”), by and through

  undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to Title III of

  the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”),

  28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff state as follows:

                         INTRODUCTION AND NATURE OF THE ACTION

         1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the ADA.

        2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

  assistance through screen-reading software to read website content using her computer. Plaintiff

  uses the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

  Amendment acts of 2008, 42 USC §12101 (ADAAA).

         3. In the statutory text, Congress determined that "individuals with disabilities continually

  encounter various forms of discrimination," including "communication barriers". 42 U.S.C. §

  12182(a).



                                                   1
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 20



          4. Defendant’s adjunct website https://www.eileenfisher.com/ and specifically the

  Florida website (the “Website” or “Defendant’s website”) is not fully or equally accessible to

  blind or visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a

  permanent injunction to cause a change in Eileen Fisher (“Defendant”) policies, practices and

  procedures so that Defendant’s website will become, and remain, accessible to blind. Plaintiff

  seeks injunctive relief, attorneys’ fees and costs, including, but not limited to, court costs and

  expert fees, pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42

  U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202

  as well as ADA 28 CFR Part 36 Regulations.

          5. Plaintiff is unaware of the true names, identities, and capacities of all responsible parties

  (defendants) being sued. Plaintiff will seek leave to amend this complaint to allege the true names

  and capacities if and when ascertained. Plaintiff is informed and believes, and thereupon alleges,

  that each Defendant sued is legally responsible in some manner for the events and happenings

  alleged herein and that each of Defendant sued here proximately caused injuries and damages to

  Plaintiff as set forth below.

          6. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

  overcome barriers in communicating with people who have visual and hearing impairments,

  among other things. See 42 U.S.C. 12103(1).

          7. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

  III regulations require public accommodations to "furnish appropriate auxiliary aids and services

  where necessary to ensure effective communication with individuals with disabilities." 28 C.F.R.

  § 36.303(c)(1). The regulations specifically list "screen reader software," "magnification




                                                     2
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 20



  software," and "accessible electronic and information technology" as among the auxiliary aids

  that the statute requires. 28 C.F.R. § 36.303(b)(2).

          8. Plaintiff is sui juris, and she is disabled as defined by the ADA and ADA Amendments

  Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct, maintain,

  and operate its website https://www.eileenfisher.com/?country=US&currency=USD to be fully

  and equally accessible to and independently usable by Plaintiff, constitutes in Defendants’ denial

  of full and equal access to its website, and therefore denial of its products and services offered

  thereby in conjunction with its physical location(s), resulting in a violation of Plaintiff’s rights

  under the Americans with Disabilities Act (“ADA”).

          9. Defendant’s website is https://www.eileenfisher.com Defendant owns and operates the

  Website and several Eileen Fisher stores that are located in Florida.

          10. Plaintiff Petersen, a blind person, residing in Orlando, Florida brings this action under

  the Americans with Disabilities Act in Federal Court.

          11. Blind and visually impaired citizens must use screen reading software 1 or other

  assistive technologies in order to access website content.

          12. Plaintiff cannot use her computer and mobile device browser without the assistance of

  appropriate and available screen reader software to understand websites.

          13. Defendant’s website contains digital source code barriers where screen-readers for the

  blind do not work.

          14. This case arises out of the fact that Defendant Eileen Fisher has operated its business

  in a manner and way that effectively excludes individuals who are visually impaired from access


  1
   “screen reader” is a software application that enables people with severe visual impairments to use a computer.
  Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
  dialogue boxes, files and folders.


                                                         3
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 20



  to Defendants’ https://www.eileenfisher.com/ website based upon Defendant’s failure to provide

  auxiliary aids and services for effective communications.

         15. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         16. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

  effectively and timely such that allowing access to Defendants’ various business locations; as

  such impediment as rendered Defendants’ physical places of accommodation not fully accessible

  to the visually impaired.

         17. Plaintiff has attempted to access Defendant’s Website in the past and intends to

  continue to attempt to access Defendant’s Website https://www.eileenfisher.com.

         18. However, unless Defendant is required to eliminate the access barriers at issue and

  required to change its policies so that access barriers do not reoccur on Defendant’s Website

  https://www.eileenfisher.com, Plaintiff will continue to be denied full access to Eileen Fisher’s

  website.

                                   JURISDICTION AND VENUE

         19. Plaintiff resides in Orlando, Florida and regularly travels to visit her friends and family

  where they go shopping. Defendant has stores in the State of Florida. Defendant conducts and

  continues to conduct a substantial and significant amount of business in this District.

         20. Venue is proper pursuant to 28 U.S.C. §1391, in the Southern District of Florida where

  defendant resides and a substantial part of the events giving rise to the claims occurred. Personal

  jurisdiction exists when the Defendant purposefully availed itself of the conducting activities

  within the forum State.

         21. Plaintiff’s claims asserted herein arose in this judicial district.




                                                     4
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 20



         22. Plaintiff is a resident of Orlando, FL 23805. Plaintiff was told that there is a EILEEN

  FISHER’s store in his area.

         23. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

  Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination which

  includes equal access and effective communications with Defendant’s business. This Court has

  jurisdiction under 28 U.S.C. §§ 1331 and 1343.

         24. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

  committing the acts or omissions alleged herein in the Southern District of Florida that caused

  injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of the acts and

  omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida. Specifically,

  on several separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities,

  goods, and services of Defendant’s website in Florida. The access barriers Plaintiff encountered

  on Defendant’s website have caused a denial of Plaintiff’s full and equal access multiple times in

  the past, and now deter Plaintiff on a regular basis from accessing Defendant’s website. Plaintiff

  would like to become Defendant’s patron and access the Defendant’s website in the near future

  but the barriers Plaintiff encountered on Defendant’s website have impeded Plaintiff’s full and

  equal enjoyment of goods and services offered at Defendant’s brick-and mortar stores. Defendant

  EILEEN FISHER is authorized to conduct, and is conducting, business within the State of Florida

  and within the jurisdiction of this court.

                                               THE PARTIES

         25. Plaintiff Petersen, is a resident of the State of Florida. Plaintiff resides in Orlando.

  Petersen is legally blind, and a member of a protected class under the ADA. Whereby, she has a

  disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA



                                                    5
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 6 of 20



  set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff was diagnosed with

  congenital glaucoma in both eyes by UM Health- Bascom Palmer Eye Institute, and as a

  consequence, is legally blind and the visual disability is permanent. Plaintiff is a legally blind

  individual who has a physical impairment that substantially limits the major life activity of seeing.

  Accordingly, she has a disability within the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104.

  Plaintiff is a qualified individual with a disability within the meaning of 42 U.S.C. § 12131(2), 29

  U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff cannot use the computer without the

  assistance of a screen reader software. Petersen is a proficient user of the JAWS screen-reader to

  access the internet." JAWS, or "Job Access With Speech," and NVDA popular screen reading

  software for Windows-based computers. For screen-reading software to work, the information on

  a website must be capable of being rendered into text. Usually, this means that graphics and

  embedded hyperlinks must include alternative text (known as "alt-text")—a description of the

  image that appears when a cursor floats over it or screen-reading software detects it.

         26. EILEEN FISHER is a Foreign Profit Corporation. Defendant is the owner and operator

  of a chain of hundreds of stores under the brand name EILEEN FISHER and her products are

  distributed to several of affiliated and authorized retailers. Defendant has more than 50 nationwide

  and 5 stores in Florida, including EILEEN FISHER’s store located in Boca Raton and Winter Park,

  Florida.

         27. Upon information and belief, at all times material hereto, Defendant EILEEN FISHER

  owns, operates, and/or manages the day-to-day affairs and stores of EILEEN FISHER stores which

  are operating within Palm Beach and Orange Counties in the State of Florida.




                                                   6
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 7 of 20



         28. Plaintiff believes, and thereon alleges, that defendant EILEEN FISHER’s corporate

  affiliates and/or related entities, actively engaged in the sale of clothing in various states

  throughout the country, including Florida.

         29. Plaintiff is further informed that said companies are organized and existing under, and

  by virtue of, the laws of the state of New York. Defendant’s headquarters and principal corporate

  offices located in Irvington, New York. Said Defendant entities will hereinafter collectively be

  referred to as “EILEEN FISHER” “the Defendant Company” or, where appropriate, “Defendant.”

                                               FACTS

         30. Defendant is defined as a “Place of Public Accommodation" within meaning of Title

  III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

  clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

  §12181(7)(E) and 28 C.F.R. §36.104(5).

         31. Each of Defendant Eileen Fisher’s stores are open to the public and each is a Place of

  Public Accommodation subject to the requirements of Title III of the ADA and its implementing

  regulation as “[A] … other sales establishment,” as defined by 42 U.S.C. §12181(7)(E); §12182,

  and 28 C.F.R. Part 36.

         32. Eileen Fisher’s stores offer for sale to the general public women clothing.

         33. Defendant has control over its website content, design and source-code, and/or operates

  her web pages, including image and data content. Defendant owns and operate the domain name

  https://www.eileenfisher.com/?country=US&currency=USD that is configured for use by mobile

  devices such as smartphones, as well as regular computer laptops and desktops to access

  Defendant’s website.




                                                  7
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 8 of 20



         34. One of the functions of Defendant’s website (available to browse in mobile or computer

  version) is to provide the public information on the various locations of Defendant’s stores that

  sell merchandise. The other function of the website is to sell Defendant’s merchandise.

         35. Defendant’s Website is offered by Defendant as a way for the public to communicate

  with Eileen Fisher clothing merchandise. Defendant’s Website also permits the public to register

  and create an account allows the general public to order and purchase women clothing, provides

  information about its products, and (among other things) provides: customer service, locate stores,

  buy women clothing and gift card.

         36. The Website is an integral part of the goods and services offered by Defendant’s store,

  because website and physical stores are heavily integrated, since the website allows the public the

  ability to locate Defendant’s stores, retail locations and sells merchandise.

         37. The website is an extension of defendant’s physical stores. By this nexus, between the

  store and the Website is characterized as a Place of Public Accommodation pursuant to Title III,

  42 U.S.C. §12181(7)(E) of the ADA.

         38. Plaintiff is a customer of Eileen Fisher brand merchandise since she owns an Eileen

  Fisher shirt and her intent to continue buying fashion clothing. Plaintiff frequently buys clothing

  and shoes, and through her inquiries she learned there are some Eileen Fisher’s stores in her area.

         39. As a result of Plaintiff being legally blind, before he embarks on any venture from her

  home, she studies the location where she is seeking to patronize through using the internet. In the

  case of Plaintiff’s investigation of Eileen Fisher’s store locations, Plaintiff went to Defendant’s

  website to learn (1) how to navigate to and from Eileen Fisher’s store locations open in her area;

  (2) the cost of Eileen Fisher women clothing; (3) times and hours of operation Eileen Fisher’s

  stores in her area, so she can arrange transportation with the intent of purchasing Eileen Fisher’s



                                                    8
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 9 of 20



  merchandise; (4) purchase of exclusive online deals and there is curbside pickup; (5) register online

  (create an account); (6) read the privacy policy; (7) find and read the notice of accessibility.

         40. Like most consumers, Plaintiff accesses numerous websites at a time to compare

  features, models, quality and prices.

         41. During Plaintiff’s several visits to the website using JAWS and NVDA (computer) and

  Voiceover (cell-phone browsing) occurring in April 21, 2020 and the last in September 20, 2020,

  the plaintiff encountered multiple access barriers that denied the plaintiff full and equal access to

  the facilities, goods and services offered to the public and made available to the public; and that

  denied the plaintiff the full enjoyment of the facilities, goods, and services of the Website, as well

  as to the facilities, goods, and services of Defendant’s locations in South Florida, specially near

  her home.

         42. Plaintiff was impeded to patronize Eileen Fisher stores by Plaintiff being unable to

  learn about Eileen Fisher location addresses, hours, women fashion and offers available online for

  sale, and the ability to create an online account, read the Return and Privacy Policy, among other

  things readily available to sighted individuals.

         43. Plaintiff called Defendant’s store to inquire about new arrivals of women clothing, as

  well to find the location of stores near her home. However, Defendant’s representative failed to

  fully assist Plaintiff and referred him to its Website. Plaintiff found out later that the store she

  called was the store at 5550 N Military Trail, Boca Raton.

         44. Following communications with Defendant’s representative, Plaintiff attempted to

  utilize Defendant’s Website as instructed by Defendant’s representative.

         45. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):




                                                     9
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 10 of 20



                  a.       Find out about Eileen Fisher women clothing fashion available online or at

                  the store; since Plaintiff appreciates fashion and purchases clothing on a regular

                  basis;

                  b.       Locate Eileen Fisher’s stores near Plaintiff’s home;

                  c.       Learn about buying Eileen Fisher’ gift card;

                  d.       Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

                  computer website which would direct him to a webpage with contact information

                  for disabled individuals who have questions, concerns, or who are having

                  difficulties communicating with the business. However, Plaintiff was unable to do

                  so because no such link or notice was provided on Defendant’s website.



                             AMERICAN WITH DISABILITIES ACT

          46. The failure to access the information needed precluded Plaintiff’s ability to patronize

   Eileen Fischer’s stores because, as a blind individual, Plaintiff needs to plan her outings out in

   detail in order to have the proper financing for a venture, and insure that she arrives at a given

   location.

          47. Title III provides that “no individual shall be discriminated against on the basis of

   disability” in “any Place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title

   III, the term “public accommodation” includes a “store and sales establishment” Id. § 12181(7)(E).

   Defendant Eileen Fischer, Inc owns and operates stores, Eileen Fischer.

          48. Technology evolves, in these days, consumers are doing most of their shopping online.

   Defendant’s provision of an e-commerce website is an essential part of the services offered and is




                                                    10
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 11 of 20



   no different than the customer service to the public as part of Eileen Fischer’s stores services,

   privileges and benefit to the public.

            49. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

   Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and services

   where necessary to ensure effective communication with individuals with disabilities.”

            50. By this nexus, the website https://www.eileenfisher.com/ is characterized as an

   intangible service, privilege and advantage provided by Eileen Fischer a Place of Public

   Accommodation (Eileen Fischer’s stores) as defined under the ADA, and thus its website is an

   extension of Eileen Fischer services, privileges and advantages made available to the general

   public by Defendant through its retail brick and mortar stores.

            51. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

   Internet Applications (ARIA) software language and Universal design 2. This means that images

   and embedded hyperlinks must include alternative description text (known as "alt-text") a

   description of the image that appears when a cursor floats over it or screen-reading software detects

   it. The World Wide Web Consortium (the principal standards-setting body for the web) has issued

   a set of "Web Content Accessibility Guide-lines" (WCAG) to assist developers in making their

   websites accessible to blind people and other individuals with disabilities.

            52. Plaintiff’s expectation of participating in Eileen Fischer website, services and

   privileges was eliminated since s




   2
    Following universal design principles in creating a website provides access to all users regardless of their abilities,
   their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
   design of products and environments to be usable by all people, to the greatest extent possible, without the need
   for adaption or specialized design.” Kalbag, Laura (2017).


                                                             11
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 12 of 20



   she could not access Defendant’s https://www.eileenfisher.com website at all to avail himself of

   the latest services which Defendant offers to the public.

          53. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

   of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a regular

   basis from accessing Defendant’s website https://www.eileenfisher.com.

          54. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

   in   the    near      future   but   the   barriers   Plaintiff   encountered     on    Defendant’s

   https://www.eileenfisher.com website has impeded Plaintiff’s full and equal enjoyment of goods

   and services offered at Defendant’s brick-and mortar stores.

          55. The fact that Plaintiff could not access the Defendant’s Website and could not

   comprehend the electronic pages contained therein, left Plaintiff excluded from accessing Eileen

   Fisher’s stores, goods and services available from Defendant and further left him with the feeling

   of segregation, rejection, isolation, and unable to participate in her own business affairs (such

   as in this case purchasing clothing) in a manner equal to that afforded to others who are not

   similarly disabled.

          56. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

   and inhibited Plaintiff’s access to Defendant’s physical store locations. Plaintiff has suffered as a

   result and has suffered particularized harm and an injury in fact.

          57. Plaintiff cannot make proper arrangements for transportation of himself to the Eileen

   Fischer store locations without the ability to know in advance the Eileen Fischer’s merchandise,

   goods and services which service is available online through Defendant’s Website. Plaintiff also

   faces a great degree of uncertainty of how to physically travel to Defendant Eileen Fischer’s store




                                                    12
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 13 of 20



   location. Plaintiff is effectively denied the ability to physically travel to Defendant Eileen Fischer’s

   store.

            58. Plaintiff has a concrete plan to purchase Eileen Fischer’s brand merchandise when she

   is treated like other members of the public. Consequently, the Plaintiff is unable to determine the

   cost of Defendant’s goods and services, including becoming informed about the Eileen Fischer’s

   brand merchandise available for purchase.

            59. By denying Plaintiff the opportunity to comprehend Eileen Fischer’s website therein

   due to Plaintiff’s disability (visual impairment), Defendant has denied Plaintiff the opportunity to

   participate in or benefit from Defendant’s goods and services as afforded to the public.

            60. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

   policies, and practices set forth herein unless enjoined by this Court.

            61. On information and belief, Defendant has not offered any form of website in an

   accessible format for blind or visually impaired individuals.

            62. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

   privileges, advantages, and accommodations provided at its stores and authorized retailers.

            63. All Public Accommodations must ensure that their Places of Public Accommodation

   provide Effective Communication for all members of the general public, including individuals

   with disabilities.

            64. On information and belief, Defendant is aware of the common access barriers and

   barriers to effective communication within its Website and the electronic pages/data therein which

   prevent individuals with disabilities who are visually impaired from the means to comprehend the

   information presented therein.




                                                     13
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 14 of 20



           65. Defendant and alike retailers are fully aware of need to provide full access to all visitors

   to its Website as Department of Justice published several communications stating that the website

   is an auxiliary-aid of the physical stores and must be accessible. (September 25, 2018 letter from

   Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

           66. Binding case law increasingly recognize that private entities are providing goods and

   services to the public through the websites that operate as “Places of Public Accommodation”

   under Title III.

           67. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

   website and avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination

   due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.

           68. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove and this suit for injunctive relief is her only means to secure adequate redress

   from Defendant’s unlawful and discriminatory practices.

           69. Notice to Defendant is not required as a result of Defendant’s failure to cure the

   violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

   2202.

           70.   The Website is also a Place of Public Accommodation pursuant to 42 U.S.C.

   §12181(7)(E) as the public can purchase Eileen Fischer’s merchandise online through the Website

   (which meets the definition of “sales establishment‟).

           71. The Department of Justice has provided useful guidance regarding website accessibility

   under the ADA, and the binding and persuasive case law in this district has applied the Web

   Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.




                                                     14
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 15 of 20



          72. Types of website source-code programming errors include (but are not limited to)

   source-code errors which are easily identifiable and are prone to making the website inaccessible,

   that create empty headings and text fields that create confusion for a user that rely on the “TAB”

   key to navigate a web page.

          73. A sampling review of just part of it revealed that the Website is not functional for users

   who are visually impaired. The Website contains several types of errors, easily identifiable and

   correctable, which occur throughout the Website such as:

              a. img elements must have an accessible name. WCAG 2.0 F65.

              b. All fieldset elements should be labeled with legend elements. WCAG 2.0 F71

              c. area elements must have an accessible name. WCAG 2.0 A F65.

              d. The label element is blank. WCAG 2.0 A 4.12

              e. An element with aria-hidden contains focusable content. WCAG 2.0 A 1.3.1

          74. More violations may be present on webpages of the Website, and they will be

   determined and proven through the discovery process and expert audit.

          75. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

   §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

          76. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

   reasonable fee for services in the prosecution of this cause, including costs and expenses incurred.

   Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by Defendant Eileen

   Fischer.

      COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          77. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

   A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public



                                                    15
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 16 of 20



   Accommodations and requires Places of Public Accommodation to be designed, constructed, and

   altered in compliance with the accessibility standards established by Part 36 Regulation.

          78. Defendant’s Website has not been designed to interface with the widely and readily

   available technologies that can be used to ensure effective communication.

          79. As delineated above and pursuant to 42 U.S.C. §12181(7)(E), Defendant is a Public

   Accommodation under the ADA because it owns and/or operates the https://www.eileenfisher.com

   website which is defined within §12181(7)(E), and is subject to the ADA.

          80. In addition, Defendant’s representatives within its store locations have referred

   customers to Defendant’s Website. By Defendant’s representatives referring the public/visually

   impaired individuals to its Website for basic information needed to shop at a Eileen Fisher store,

   instead of providing such information at the physical store locations, the Website has been

   rendered an integral part of Defendant’s physical store locations. Thus, the failure of that Website

   contained therein to be accessible to visually impaired individuals impedes visually impaired

   individuals (such as Plaintiff) from access to Defendant’s physical store locations.

          81. The ADA applies to the Defendant’s Website, as the Website is a Place of Public

   Accommodation for the following reasons: (1) the statutory construction of the ADA demonstrates

   its applicability is not limited to physical “brick and mortar” locations; (2) Congress‟ intent was

   for the ADA to be responsive to changes in technology; and (3) the Department of Justice has

   interpreted the ADA to apply to websites.

          82.    No notice is required because under Title III of the ADA, 42 U.S.C. §

   12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class of

   individuals with disabilities an opportunity to participate in or benefit from the goods, services,




                                                    16
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 17 of 20



   facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

   to other individuals.

          83. Unlawful discrimination includes “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §

   12182(b)(2)(A)(II).

          84. Unlawful discrimination also includes “a failure to take such steps as may be necessary

   to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

   treated differently than other individuals because of the absence of auxiliary aids and services,

   unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

   the good, service, facility, privilege, advantage, or accommodation being offered or would result

   in an undue burden.” 42 U.S.C. § 12182(b)(2)(A)(III).

          85. Defendant is in violation of the ADA by creating barriers for individuals with

   disabilities who are visually impaired and who require the assistance of interface with screen reader

   software to comprehend and access websites and electronic documents. These violations are

   ongoing.

          86. As a result of the inadequate development and administration of Defendant’s Website,

   Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28 C.F.R.

   §36.501 to remedy the discrimination.

          87. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

   Petersen injunctive relief; including an order to:



                                                    17
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 18 of 20



              a)         Require Defendant take the necessary steps to make the Website readily

              accessible to and usable by visually impaired users, and during that time period

              prior to the https://www.eileenfisher.com website’s being readily accessible, to

              provide a temporary alternative method for individuals with visual impairments

              to access the information available on the Website until such time that the

              requisite modifications are made. Title III American with Disabilities Act Part

              36 Regulation.

              b)   Require Defendant to provide periodic maintenance of the accessible

              website thru the appropriate auxiliary aids such that individuals with visual

              impairments will be able to always receive effectively communication with the

              Website for purposes of viewing and locating Eileen Fischer’s stores and

              becoming informed of and signing up for Eileen Fischer’s merchandise online,

              and of viewing electronic documents provided to the public within Defendant’s

              Website.

              c) During the time period prior to the Website’s being designed to permit

              individuals with visual impairments to effectively communicate, requiring

              Defendant to provide an alternative method for individuals with visual

              impairments to effectively communicate so they are not impeded from obtaining

              the goods and services made available to the public. Title III ADA Part 36

              Regulation.

         88. For all of the foregoing, the Plaintiff has no adequate remedy at law.




                                                  18
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 19 of 20



                                       DEMAND FOR RELIEF

          WHEREFORE, Plaintiff Aishia Petersen hereby demands judgment against Defendant

   “Eileen Fisher” and requests the following injunctive relief permanently enjoin Defendant from

   any practice, policy and/or procedure which will deny Plaintiff equal access to, and benefit from

   Defendant’s services and goods, as well as the Court:

      a. That the Court issue a Declaratory Judgment that determines that the Defendants' website at

      the commencement of the subject lawsuit is in violation of Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12181 et seq.;

      b. That the Court enter an Order directing Defendants to continually update and maintain their

      computer version of the defendant’s website and Eileen Fisher’s website to ensure that it

      remains fully accessible to and usable by visually impaired individuals;

      c. That the Court issue an Injunctive relief order directing Defendant to alter their website to

      make it accessible to, and useable by, individuals with disabilities to the full extent required by

      Title III of the ADA;

      d. That the Court enter an Order directing Defendant to evaluate and neutralize their policies

      and procedures towards persons with disabilities for such reasonable time so as to allow

      Defendants to undertake and complete corrective procedures;

      e. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant to 42

      U.S.C. § 12205; and Title III of the ADA Section 36.505.


                                    DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions of fact

   the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.


                                                  Respectfully submitted,

                                                     19
Case 9:20-cv-81842-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 20 of 20




   Dated this 5th day of October 2020.


                                              s/Acacia Barros
                                              Attorney for Plaintiff
                                              ACACIA BARROS, P.A.
                                              Acacia Barros, Esq.
                                              FBN: 106277
                                              11120 N. Kendall Dr., Suite 201
                                              Miami, Florida 33176
                                              Tel: 305-639-8381
                                              ab@barroslawfirm.com



                                     CERTIFICATE OF SERVICE

               I hereby certify that on this 5th day of October 2020 that the foregoing document

   has been filed     using CM/ECF system         and         will   be    served via     email

   when Defendant/Defendant’s counsel enters an appearance.




                                                20
